Title: From Benjamin Franklin to Philip Schuyler, 27 May 1776
From: Franklin, Benjamin
To: Schuyler, Philip


Dear General,
New York, May 27. 1776
We arrived here safe yesterday Evening, in your Post Chaise driven by Lewis. I was unwilling to give so much Trouble, and would have borrowed your Sulkey, and driven myself: but good Mrs. Schuyler insisted on a full Compliance with your Pleasure, as signify’d in your Letter, and I was oblig’d to submit; which I was afterwards very glad of, part of the Road being very Stoney and much gullied, where I should probably have overset and broke my own Bones, all the Skill and Dexterity of Lewis being no more than sufficient. Thro’ the Influence of your kind Recommendation to the Innkeepers on the Road, we found a great Readiness to supply us with Change of Horses. Accept our Thankful Acknowledgements; they are all the Return we can at present make. We congratulate you on the very valuable Prize made at Boston. They threaten us with a mighty Force from England and Germany. I trust that before the End of the Campaign, its Inefficacy will be apparent to all the World, our Enemies become sick of their Projects, and the Freedom of America be established on the surest Foundation, its own Ability to defend it. May God bless and preserve you for all our Sakes, as we[ll as] for that of your dear Family. Mr. Carrol joins me in every hearty Wish for Prosperity and Felicity to you and yours. With the highest Esteem and Respect I am, Dear Sir, Your obliged and most obedient humble Servant
B Franklin
Honble. Gen. Schuyler
 
Addressed: To / The honourable Philip Schuyler, Esquire / Major General of the Continental Army / Fort George
Endorsed: New York May 27th: 1776 From Dr. Franklin: